In re: William P. Ryan applying for writ of haebas corpus.
Writ granted. See order.
The petition of relator in the above entitled and numbered cause having been duly considered,
It is ordered that this case be remanded to the Criminal District Court for the Parish of Orleans, Section F, for the amendment of sentence, on or before December 6, 1971, giving credit for eleven (11) months time served from June 19, 1966 to May 19, 1967, or that the said Judge show cause to the contrary in this Court on December 16, 1971 at 11:00 a. m.